DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
This application has been inherited by Examiner Kellogg.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The claimed term “Frequency-domain moment ratio analysis methods” is not found in the specification, nor are any clear derivatives thereof (e.g. there is not a “moment ratio analysis” nor an “analysis method[/s]” in the specification.)
The claimed term “optimal tissue characterization” is not found in the specification nor are any clear derivatives thereof.
The claimed term “a type of tumor” is not found in the specification nor are any clear derivatives thereof.
The claimed term “selected detection sensitivity and specificity criteria” is not found in the specification and the similar term “desired sensitivity and specificity” does not 
The claimed term “desired resolution” is not found in the specification nor are any clear derivatives thereof.
The claimed term “probe length” is not found in the specification nor are any clear derivatives thereof.
The claimed term “scanning mechanisms” is not found in the specification nor are any clear derivatives thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for acquiring, processing, displaying, and storing optical imaging data of the sort from which one could derive optical attenuation values and optical properties (e.g. OCT or LCI), does not reasonably provide enablement for “acquiring, processing, displaying, and storing imaging data” as recited in claim 1 at line 4.  The make or use the invention commensurate in scope with these claims. Specifically, the examiner notes that the claim language is broad enough to allow for interpreting the imaging data to be any manner of imaging data such as e.g. PET, MRI, or US which would me prima facie entirely incapable of being used to determine the requisite optical attenuation values and optical properties (e.g. see claim 1 lines 8-11). As such much of the claimed scope is both outside of what is specified, and outside of that which one of ordinary skill in the art would be able to reasonably make/use.
Claims 1-22 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically and related to the forgoing issue, the examiner notes that not only do the claims require the specification to disclose how any (and therefore every) modality can be used to practice the invention by way of reciting e.g. “acquiring, processing, displaying, and storing imaging data” in claim 1 at line 4, but moreover, the specification actually only describes how to use OCT and LCI therefore other optical modalities where it may be possible (i.e. where there may not be overt scope of enablement issues) such as e.g. fluorescent dye imaging, structured light imaging, or CARS etc. would still lack adequate written description required to appraise the reader that the applicant actually possessed such an invention.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this instance claim 1 recites the limitation “calculating optical attenuation values using … Frequency-domain moment ratio analysis methods” in lines 8-10. However the specification fails to disclose the “Frequency-domain moment ratio analysis methods” (hereafter FDMRAMs). As such, the specification would not allow one to make or use an invention commensurate with the scope of the claims, nor would the specification appraise the reader that the applicant possessed an invention commensurate with the scope of the claims. For compact prosecution purposes the examiner notes that the specification at [0014] (citing PGPUB US 20170086675 A1; hereafter merely the specification) has been read by and is acknowledged by the examiner but that it does not cure the noted deficiency as this is not cited to be one of the FDMRAMs (e.g. [0014] refers to the equation as “a frequency domain (FD) algorithm”, because it is singular in contradiction to the claim limitation, and because the specification does not clearly define this 

Claims 1-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, in this instance the examiner notes that claim 1 recites “analyzing the imaging data for optimal tissue characterization” in line 5; however, the specification does not describe either “tissue characterization” (i.e. at large, for any tissue) nor does the specification describe an “optimal tissue characterization” in any context. In more detail and for compact prosecution purposes, the examiner admits that the invention of the specification characterizes tissues as tumor and non-tumor. However, the specification does not perform any manner of generalized characterization of tissues (e.g. there is no identification/characterization of a tissue 

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the examiner notes that claim 1 recites “establishing a diagnostic threshold … wherein the diagnostic threshold is adjustable and configurable based on selected detection sensitivity and specificity criteria and a type of the tumor” which raises three separate but related issues as follows:
As a first issue, the examiner notes that claim 1 recites “wherein the diagnostic threshold is adjustable and configurable based on selected detection sensitivity and specificity criteria”; however, this is never described, even nominally, in the specification. For example the word 
Additionally as a second issue, the examiner notes that claim 1 recites “wherein the diagnostic threshold is adjustable and configurable based on … a type of the tumor”; however, this is never described, even nominally, in the specification. The wording “type of tumor” does not ever appear nor does any derivative thereof nor did the examiner find any related section explained in other terms therefore there is no further data to cite or review. This subject matter is simply not described at all and therefore cannot be held to be adequately described in the specification in a manner that would inform the reader what it was that the applicant had in their possession at the time of filing. For compact prosecution purposes the examiner notes that the applicant mentions that multiple types of cancers could be used with the invention at only one point in [0022], but this has nothing to do with adjusting/configuring such that the examiner’s statements still stand.
Additionally and as a third issue, the examiner notes that claim 1 recites “establishing a diagnostic threshold … wherein the diagnostic threshold is adjustable and configurable”; however, this is never described, even nominally, in the specification. The wording relating to adjusting does not ever appear nor does any derivative thereof nor did the examiner find any related section explained in other terms therefore there is no further data to cite or review. Further regarding the wording “configurable” the examiner notes that only [0025] mentions 

Claims 6, 16, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In each instance the examiner notes that the claims 6, 16, 21, and 22 in question recite a step of “configuring”; however, none of these steps are described with sufficient detail in the specification in scope or in terminology. As such the steps of: “configuring beam spot size of acquiring imaging data to control the transverse resolution and the imaging/displaying speed”, “configuring an imaging system for acquiring the imaging data and a compact imaging probe to provide the desired resolution, imaging speed, probe length and other parameters for optimal use in a given application”, “configuring the system for tracking to control an OCT field of view and scanning mechanisms”, and “configuring the system for tracking to integrate an OCT or LCI 
To compact prosecution the examiner notes that “configure” and derivatives thereof do appear multiple times in the specification but that only one instance of this even vaguely relates to the limitations addressed above and no instances provide any substantive support for anything at all.
For example: [0025] only addresses configuring a diagnostic optical threshold (no details given and also relates to none of the limitations addressed herein); [0017] and [0027] only address the display configuration (e.g. the user can change display window size; which relates to none of the limitations addressed herein), [0028] states that software algorithms can be configured but does not give any details on how to do so (i.e. even if arguendo the applicant changed the claim to recite portions of [0028] verbatim it would not actually give adequate support for any particular step of configuring) and the claims do not recite these software algorithms are what is being configured and instead relate to beam spot size/an image system which are not addressed by [0028].
While the step in question is explicitly one of “configuring” such that the foregoing showing clarifies without question that the claim limitations as currently drafted lack adequate written description, the examiner also notes that the general scope of the limitations at large also appears to be inadequately described by or entirely absent from the specification. For example, “field of view” appears at one and only one point in the specification, specifically [0030], which states: “Examples of aiming beams include but are not limited to the use of laser sources, LED lights and other methods to visualize the OCT scanning region/field of view”. This not only does 
 
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the examiner notes that claim 11 recites “a system and method for tracking the position and orientation of the imaging device, imaging beam, and imaging area on the target in real-time, as identified in a resultant map”; however, this sort of specific system is never textually found in the specification in sufficient detail nor is a method for tracking (anything) ever described in sufficient detail. What the applicant has done is restate the claim language in [0009] with no further details and also has described, in exactly three sections, that systems for tracking in general are commercially available prior to the date of invention (e.g. [0011] states that existing devices can be used for tracking and at least names two such systems which is the closest the applicant has for support of the claimed limitation – though this falls short of describing their use in any way and also fails to incorporate any references or provide ..

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “acquiring, processing, displaying and storing imaging data;” indicating that this is a single step as they are separated only by commas and placed on a single line; however, it is prima facie unclear if/how this could be a single step if the terms therein are given their ordinary meaning. Instead it appears, confusingly, that this is actually 4 separate steps which renders the claims indefinite. For examination purposes the examiner will treat these as four separate steps and recommends each step be given a separate line and separated by a semicolon if that interpretation is correct. 
Regarding claim 1, the claim recites “… processing … image data” in line 4 and further recites in lines 5-23 steps which could be considered processing which raises two distinct issues 
Regarding claim 1, the claim recites “analyzing the imaging data for optimal tissue characterization in the form of[:] speckle, motion and blood artifact identification and minimization, and tissue surface identification from a blood pool;” which renders entirely unclear what sort of analysis is being conducted. First and foremost the examiner notes that this appears to be a listing of elements and therefore it is presumed to have a colon as indicated above, but it is unclear how the list is separated. For example the terminal phrase is “from a blood pool” but it is unclear if, for example, the speckle is determined from a blood pool or only the tissue surface identification. Likewise it is unclear this involves characterizing in the form of ‘motion artifact identification and minimization and blood artifact identification and minimization’ or if this involves characterizing from ‘motion’ and characterizing from ‘blood 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “analyzing” in claim 1 is used by the claim to mean “curating, altering, de-noising, cleaning, or otherwise modifying by way of artifact reduction,” while the accepted meaning is “analyzing.” The term is indefinite because the specification does not clearly redefine the term. Specifically, the examiner notes that “minimization” of “artifacts”, be they from blood or motion or both, is generally understood to be separate from and substantively different from image analysis and the applicant has not redefined the term in the specification and the examiner notes that this is both contrarily yet unclearly drafted in the current wording of the claim.
The term "optimal" in claims 1, 5, 7, and 16 is a relative term which renders the claim indefinite.  The term "optimal" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore it would be unclear to the reader what amount of fit would be required to causes the optical attenuation values to qualify as “optimal”.
Regarding claim 1, the claim recites “calculating optical attenuation values using … a logarithm of the depth-dependent intensity profile” however, this is unclear in multiple ways. As a non-starter “the depth-dependent intensity profile” lacks antecedence. Likewise the claim does possess a dataset which would be required to have a depth-dependent intensity profile nor does the claim perform a log transform of the image data or any other data. As such it is unclear what data is being used, or how it is obtained, or how/if it relates to the imaging data that was actually previously obtained by the claim. For examination purposes the claims will be examined as best understood.
Regarding claim 1, the limitation “calculating optical attenuation values using exponential fitting, OR linear fitting ... AND Frequency-domain moment ratio analysis methods for characterization…” is confusing insofar as it is unclear which options are required by the claim.  Posed as a question, does the applicant mean that the optical attenuation values are calculated using either exponential fitting or linear fitting, and in either event are further calculated using FDMRA methods?  Or that the values are calculated using exponential fitting alone, or both linear fitting and FDMRA methods?
Regarding claim 1, the claim recites using FDMRAMs to conduct the characterization in lines 8-11; however, it is unclear what this term means as it is not an industry standard term, is not defined in or even present in the specification, and is not defined by the claim. Therefore it is prima facie unclear and indefinite what is under examination. Therefore and for examination purposes the examiner will examine the FDMRAMs below as best understood and will presume that any characterization would read on the claimed limitation.
Regarding claim 1, the claim recites that the threshold is calculated based on “selected detection and sensitivity specificity criteria and a type of tumor” but the claims do perform a 
Regarding claim 1, the claim recites that the threshold is calculated based on “selected detection and sensitivity specificity criteria” however this is a prima facie unclear term. Specifically, it is an unbounded relative term. In more detail, neither the claims nor the specification (to compact prosecution) actually provide any requirement or even information (again, to compact prosecution) on how the criteria are selected or what would qualify as a proper criteria nor is the claim limited to a numerically meaningful criteria (e.g. a sensitivity and specificity of < 50% would mean that this invention does not accurately, or potentially at all, differentiate tumors from non-tumor tissue and would be in line with the claim and would even be meaningful – as it rather very clearly informs the user exactly how they should interpret the results) nor even to any range of criteria (e.g. 0% is an option, even if it’s a notably bad one, that would still read on the claim) so as to make the entire limitation meaningless and unexaminable until and unless more specific criteria are claimed.
Regarding claim 1, in lines 15-16 the phrase “wherein the diagnostic threshold is adjustable and configurable …” is confusing insofar as if given their ordinary meanings, the 
Regarding claim 1, the claim recites “which will provide direct visual cues to a user in real-time to differentiate tumor from non-tumor tissues with the image data” which is indefinite for two distinct reasons. First and foremost, the phrase “with the image data” does not make logical sense in this context (i.e. this is prior to the step of superimposing) therefore it is unclear what is actually required by the limitation. If the applicant is of the opinion that “with the image data” involves superimposing then there are still two issues present, as this would be redundant to the step in lines 23-24. As a second issue the remainder of the limitation is redundant to the contents of lines 20-21 which states nearly the same words and entirely the same scope. As such it appears that this limitation does not enforce any new or examinable feature and holds no patentable weight because the same scope is already under examination with or without its existence which renders its inclusion in the claim ambiguous and unclear.
Claims 2-3 and 7 are indefinite as follows: Regarding claim 2, the claim recites “using one selected from a group consisting of …” but does not clarify how this is “used”. For examination purposes this will be presumed to be read as “wherein the step of acquiring imaging data comprises acquiring imaging data selected from a group consisting of …”. Claims 3 and 7 have the same issue and is presumed, for examination purposes, to be solved mutatis mutandis after the same fashion.
Claims 4 and 9 are indefinite because they recite “medium (media)” and “fitting intensity decay (or the logarithm of the intensity) versus depth” which calls into question whether or not the limitation inside the parenthesis is part of the claim or not and whether or not these are examples which have a broad/narrow relationship to the other claim limitations.
Claims 5, 8, and 10 are indefinite as follows: Regarding claim 5, the phrase “for optimal computation efficiency and real-time… maps.” Appears to be the desired result of performing the step of “averaging and reorganizing imaging data” and therefore holds no patentable weight and is prima facie confusing as this is a method and therefore only the steps, not their intent/result is under examination. Claim 8 has the same issue insofar is it recites “mitigating influence of depth dependent effects of the beam profiles by”. Claim 10 has the same issue insofar as it recites “avoiding potential injury during surgical interventions”.
Regarding claim 6 it is prima facie unclear what if any limitation is enforced by the claim. As a first issue, “configuring beam spot size of acquiring image data” doesn’t make any sense as the it is not clear what is being done to the beam spot size, what antecedence the beam spot size has, and how or even if it relates to the step of acquiring image data which does not have a beam or a spot size. Likewise it is unclear what if anything is meant by “to control transverse resolution and the imaging/displaying speed” because it is unclear if this is the intended result (i.e. the reason for “configuring”) or if the applicant is attempting to set forth an additional step of “controlling”. As drafted it appears that this is the intended result and therefore carries no patentable weight.  Clarification and redrafting is required.
Regarding claims 6 and 17, the claims recite limitations separated by a slash; however, it is unclear if this denotes “and” or “or” which renders both claims indefinite.
Regarding claim 9, the claim recites speckle reduction, but it appears that this is already a feature of parent claim 1 at line 5-6 though that is unclear and identified as indefinite above. Pending the outcome of the former issue there may be a confusing redundancy in the claims which should be addressed. Furthermore claim 9 possesses many of the issued identified above in regards to claim 1 such as using depth-dependent intensity profiles or logarithms thereof 
Regarding claim 10, the claim recites “coding the optical property map with color” which appears to be redundant in scope with the statement made in parent claim 1 lines 18-22 and also calls into question how many times the map is color coded and, if there is a second step of color coding, whether or not the coding is mutually exclusive or overwrites the prior coding etc. rendering the claim indefinite.
Regarding claim 11, it is prima facie unclear what if any structure or steps are involved in “a system and method for tracking the position and orientation of the imaging device, imaging beam, and imaging area on the target in real-time, as identified in a resultant map” and it is equally prima facie unclear how one would go about “equipping” this to an optical imaging device and further it is prima facie unclear what relevance this has to the claims since the applicant has not stated e.g. that this optical imaging device does anything (i.e. there is no connection between this device and the step of “acquiring … image data” of parent claim 1). For each and all of these reasons it is prima facie unclear what if any limitation is enforced by the claim and for examination purposes the claim will examined below as best understood.
Regarding claim 12, the phrase “the region of interest” lacks antecedence. Furthermore, it is unclear what “integrating an aiming beam” entails as it is unclear both how this is done and what the beam is integrated with. Further still, it is unclear whether or not the phrases “for visualization of the region of interest on the target” and ” “for interventional guidance” speak to desiderata/preferred results of the step of “integrating” or whether or not the applicant intends to set forth additional steps such as a step of visualizing and a step of guiding/surgically intervening.
Regarding claim 13, it is unclear if the claim is attempting to broaden the term “map” in parent claim 1 to be a “analysis” or otherwise what if any limitation is enforced by claim 13 as it appears to otherwise simply restate the contents of lines 18-22 of claim 1. Furthermore, the examiner notes that the term “quantitative analysis” has no ordinary meaning and covers so vast and ambiguous a scope that it is equivalent to saying “do some undisclosed/non-limiting math” such that without further information the claim is ambiguous and prima facie indefinite. For examination purposes this will be treated as having the same scope as parent claim 1 lines 18-22.
Regarding claim 14, the examiner notes that the listing of optical parameters is confusing and indefinite because the step of acquiring image data does not require the type of data to be one which possesses any, much less all, of the listed parameters. Furthermore, it is also unclear how this is “used” which is addressed separately below, but in short it appears that in this instance the applicant merely intends to recite that the optical parameter is one of the listing and not that there is any use occurring at all given that the optical parameters may be seen to already have a use (if read liberally) in the parent claims (e.g. steps such as establishing a diagnostic threshold are not “using” per se but they involve the parameter in question).
Regarding claim 16, the claim recites “configuring an imaging system for acquiring the imaging data and a compact imaging probe to provide the desired resolution, imaging speed, probe length and other parameters for optimal use in a given application.” However, it is unclear how or if the “a compact imaging probe” is related to the “an imaging system” or to any of the other steps of the invention because it has no claimed relationship to any step which renders unclear the scope of the invention and also renders unclear whether or not there are gaps in the elements/steps of the invention. See MPEP  2172.01. Likewise the phrase “to provide the desired resolution, imaging speed, probe length and other parameters for optimal use in a given 
Regarding claim 17, the claim recites “providing additional tissue resection capabilities to remove the exact region of interest which was imaged” which is unclear and indefinite because, while drafted as a step, this appears to be a goal or end result to be achieved. In other words there is no step related to providing any (much less “additional” or further) resection capabilities and there is no step that ensures or even facilitates that resection (even if later claimed, arguendo, as this is not actually under examination in this or any other claim) will match the exact region of interest. As such there is no clear way to interpret this claim language and it effectively has no meaning as it sets forth no examinable steps and instead appears to set forth what the goal/result of some unclaimed steps should be. Further regarding claim 17, the limitations “such that removal of cancerous tissues during interventional guidance is facilitated and removed tissue can be submitted for histological processing” and “thereby providing accurate imaging-histological correlations” are nested desiderata. In other words this is a desired result of the step of providing resection capabilities and a desired outcome of the desired result respectively. These both hold no patentable weight and do not define any clear limitation regardless of their reading as being a desiderata or not. Therefore these three limitations will be given no patentable weight and are prima facie confusing to the point that clarification and redrafting appears required.
Regarding claim 18, the claim will not be regarded as a “use” claim despite reciting “using” per se, because it is unclear that this could be considered a use at all. In fact it is unclear what if any limitation is enforced by the claim for two distinct reasons. First the non-transitory 
Regarding claim 19 it is unclear whether or not the applicant is attempting to assert that the singular step of “displaying imaging data” or each of the three steps of “acquiring imaging data, processing imaging data, and displaying imaging data” are done at “high-speed”. Moreover “high” is a relative term which renders the claim indefinite.  The term "high" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore it would be unclear to the reader what amount of speed would be required to causes the one or more steps to qualify as “high”. Lastly and as a cascading issue it is unclear whether or not the step(s) are done using data points or frames and whether or not this varies between steps if intended to affect all three claimed steps. Furthermore, it is unclear that any one step is required to be done such that points/frames are present and it is also unclear what sort of processing is done on points versus frames in the same manner, mutatis mutandis, as raised above in regards to claim 1 since “processing” is a generic statement and not a specific step and since many of the other steps of parent claims 1 and 5 are specific processes that could be interpreted as the processing.
Regarding claim 20, the claims recite a step entirely unrelated to any other step and not tied in any way to the outcome/output of the method (i.e. the map of claim 1 will be created regardless of the existence or non-existence of claim 20)  rendering prima facie unclear whether 
Regarding claim 21, the claimed terms “the system” and “scanning mechanisms” both lacks antecedence, the step of “configuring the system for tracking” is unclear as the method recites no structures that are claimed to be capable of tracking, it is unclear what if anything is being tracked, and it is unclear what sort of configuration would be done in the first place and, insofar as the claims are read in light of the specification, it is noted that there does not appear to be a configuration step that could do this. Additionally, the tracking being done “to control an OCT field of view and scanning mechanisms” makes no sense because the method does not recite that OCT or scanning mechanisms are involved, much less required, nor does this appear to limit the configuring step, rather it appears to be the desired end result thereof which is prima facie confusing.
Regarding claim 22, the claim has all of the same issues, mutatis mutandis, as claim 21 above and further is additionally indefinite because: “other imaging devices” lacks antecedence, because there is no steps of acquiring (much less processing/using/combining etc.) other imaging data so it is unclear how the “to provide multi-modality imaging data” would be accomplished and there is no step of co-registering such that the option of “with … co-registration” does not make sense.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance and regarding claim 13, the only possibly difference in scope between claim 1 lines 18-22 and the whole of claim 13 appears be the fact that claim 1 is “generating a quantitative … map” to differentiate tumor from non-tumor tissue and claim 13 separates the tumor for non-tumor tissue by “differentiating … with quantitative analysis”; however the examiner notes that a map is a type of analysis (in the literal species of a genus sense) such that it is the case that claim 13 either does not further limit (because the analysis is read to be a map as per the parent claim) or otherwise attempts to broaden the scope of the parent claim (by way of stating that the map can be a broader analysis). In either reading, claim 13 would therefore not be a proper dependent of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101/112

35 U.S.C. 101 reads as follows:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 101 and 112(b) because the claimed invention is a “Use” claim. See MPEP 2173.05(q). Specifically, the claim does not set forth actual steps, but instead merely directs the reader to “use” the invention in a particular context. Therefore there is a prima facie case that the claim is not statutory (i.e. this is not a proper process claim, as it does not set for a series of steps informing the reader how to use the invention in the context, rather it is a claim to a “use” per se) and there is dually a prima facie case that the claim is indefinite because the claim does not set forth what steps are involved in “using the optical property map for interventional guidance” and “using optical parameters … to distinguish cancerous tissue from non-cancerous tissue” and therefore it is unclear what if any steps are under examination rendering the claim indefinite.

Response to Amendment and Response to Arguments
The amendment dated 03/26/2021 is acknowledged and has been entered. 
The examiner notes that the applicant argues that the amendment addresses all outstanding rejection issued by the previous examiner, and therefore places the claims in condition for allowance. The examiner notes that this is moot because these grounds of rejection are no longer at issue and also respectfully disagrees with the core idea in the manner best 
Furthermore, the examiner notes that the previous examiner did not issue an art rejection but also did not state their reasons for allowing the claimed invention over the prior art. Therefore and to remedy this discrepancy the examiner notes that they have reviewed the applicant’s arguments, the previous examiner’s search, and have done their own searching and have also concluded that the claims appear to be not taught by the prior art.
Specifically, the examiner notes that the applicant argues on page 8 of the remarks filed 08/20/2020 that Sadda (of record) and the prior art as a whole does not disclose the adjustable and configurable threshold of the claims and the examiner also notes that the claim explicitly recite “wherein the [established] diagnostic threshold is adjustable and configurable based on the selected detection sensitivity and specificity criteria and a type of the tumor”.  It is noted that neither the claims or specification are bound to a particular tumor type and further where the specification even clarifies that any reference to a specific type of tumor (e.g. brain tumor, though this unto itself is a class/genus not a species) is not limiting and is instead merely “for demonstration purposes” and that the invention is intended to cover many other types of tumors (e.g. see [0022] and note that this can be applied to “many other cancer types such as breast cancer, oral cancer, gastrointestinal cancer and skin cancer to name a few” etc.). As such and given that the claims apply the threshold based on tumor type per se, etc.,  and given that the specification is clear that there is no special definition of “tumor type” that would limit this to cover something specific and instead expressly clarify that the claimed invention applies to many (e.g. given the listing cited above) if not all different types of cancers (i.e. given that the listing 
However, the examiner has also chosen to explain this in the response to arguments and not to issue a formal notification of allowable subject matter because there are outstanding 112 and 101 issues which must be addressed first.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793